Citation Nr: 0411732	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for pes 
planus.

2.  Entitlement to an increased (compensable) rating for 
folliculitis of the neck.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from February 1959 to 
January 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) from an August 2002 RO decision which increased the 
rating for pes planus from 0 percent to 10 percent, and 
denied an increase in a 0 percent rating for folliculitis of 
the neck.  The veteran appeals for higher ratings for both 
conditions.

The veteran was last given VA examinations for these 
conditions in August 2002.  He asserts that those 
examinations were inadequate.  As for his pes planus, he says 
that the VA examination could not be fully accomplished 
because of the pain he was experiencing as a result of an 
undiagnosed hairline fracture in his left foot.  As for his 
folliculitis of the neck, he contends that this condition was 
dormant at the time of the examination, and has since gotten 
worse.  In the judgment of the Board, new examinations would 
be helpful in evaluating these conditions.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board also notes that, as to 
the folliculitis, the RO has not considered new rating 
criteria, and it should do so.  38 C.F.R. § 4.118 (2003); 67 
Fed. Reg. 49590 (July 31, 2002).

Accordingly, this case is remanded for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment for 
foot problems and folliculitis since 
2001, and the RO should then obtain the 
related medical records which are not 
already in the claims folder.

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
current severity of his pes planus.  The 
claims folder should be made available to 
the examiner.  All findings for rating 
pes planus (to the exclusion of any other 
foot problems) should be provided in 
detail.   

3.  The RO should also have the veteran 
undergo a VA skin examination to 
determine the severity of his 
folliculitis of the neck.  The claims 
folder should be made available to the 
examiner.  All findings for rating the 
folliculitis under the latest criteria 
for skin conditions should be reported. 

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for increased ratings for pes planus and 
folliculitis of the neck.  When rating 
the folliculitis, the RO should consider 
the latest rating criteria for skin 
conditions.  If the claims remain denied, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


